DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The identity of compound A is unclear.  This is so because, according to valance bond theory, the right-hand ring cannot be aromatic because there are insufficient molecular orbitals to accommodate the depicted bonding.  
Clarification is in order.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neuro-Oncology (2013), 15(2), pp. 149-160, prior art of record in parent application 15/754,684.  
Inventor claims a method for treating an INI1-negative tumor comprising administering an EZH2 inhibitor where the INI1-negative tumor is inter alia atypical rhabdoid teratoid tumor (claim 1).  Dependent claim 3 explicitly teaches this tumor.  Dependent claim 7 teaches an oral administration route.  Dependent claims 8 and 9 teach that the subject of administration is a human (claim 8) and that the subject is less than 18 years old (claim 9).  Dependent claims 11-14 teach dosage regimes.  
Neuro-Oncology (2013), 15(2), pp. 149-160 teaches (page 149, Introduction; page 157, Discussion) that the targeted disruption of EZH2 by RNAi or pharmacologic (DZNep) inhibition (using human patient tumor samples and commercial cell cultures) strongly impairs atypical rhabdoid teratoid tumor cell growth, suppresses tumor cell self-renewal, induces apoptosis, and potentially sensitizes these cells to radiation.  Atypical rhabdoid teratoid tumor is a rare high-grade embryonal brain tumor most commonly seen in young children.  The reference explicitly states that their observations provide evidence that EZH2 disruption alters cell cycle progression and may be an important new therapeutic target, particularly in combination with radiation, in the treatment of atypical rhabdoid teratoid tumors.  
Inventor distinguishes over the prior art in that the atypical teratoid rhabdoid tumor is defined to be an INI1-negative tumor.  However, the prior art teaches the treatment of atypical teratoid rhabdoid tumors in general - which would intrinsically encompass any subset of INI1-negative atypical teratoid rhabdoid tumors.  
Inventor also distinguishes over the prior art in that the cell-level investigations of the cited prior art have been extended to the clinic with specific patient populations and dosage regimes specified.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found such an extension obvious, and with a reasonable expectation of success, given that the prior art explicitly suggests just such an extension.  Furthermore, one of ordinary skill in the art, would also have found it obvious to optimize the route of administration and dosage, again with a reasonable expectation of success, motivated by ordinary clinical considerations (ease of administration, patient/tumor response, etc.).  Optimization of such parameters is both routine and ubiquitous in the pharmaceutical arts.  

Claims 1-3, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Proceedings of the National Academy of Sciences of the United States of America (2013), 110(19), pp. 7922-7927, prior art of record in parent application 15/754,684.  
Inventor claims a method for treating an INI1-negative tumor comprising administering an EZH2 inhibitor where the INI1-negative tumor is inter alia rhabdoid tumor of the kidney and atypical rhabdoid teratoid tumor (claim 1).  Dependent claim 2 teaches rhabdoid tumor of the kidney.  Dependent claim 3 teaches atypical rhabdoid teratoid tumor.  Dependent claim 7 teaches an oral administration route.  Dependent claims 8 and 9 teach that the subject of administration is a human (claim 8) and that the subject is less than 18 years old (claim 9).  Dependent claims 11-14 teach dosage regimes.  
Proceedings of the National Academy of Sciences of the United States of America (2013), 110(19), pp. 7922-7927 teaches (page 7922, abstract; page 7926 Discussion; page 7926, Xenograft Study) that malignant rhabdoid tumors and atypical teratoid rhabdoid tumors are extremely aggressive pediatric cancers of the brain, kidney and soft tissues.  The reference explicitly states that the hypothesis that pharmacological inhibition of EZH2 enzymatic activity as a basis for the therapeutic intervention in malignant rhabdoid tumors and atypical teratoid rhabdoid tumors has been successfully tested.  Xenograft studies in mice were undertaken using the G401 tumor cell line (a cell line derived from a pediatric rhabdoid tumor of the kidney).  
Inventor distinguishes over the prior art in that the rhabdoid tumor of the kidney and atypical teratoid rhabdoid tumor are defined to be INI1-negative tumors.  However, the prior art teaches the treatment of rhabdoid tumor of the kidney and atypical teratoid rhabdoid tumor in general - which would intrinsically encompass any subset of INI1-negative rhabdoid tumors of the kidney or INI1-negative atypical teratoid rhabdoid tumors.  
Inventor also distinguishes over the prior art in that the animal and cell-level investigations of the cited prior art have been extended to the clinic with specific patient populations and dosage regimes specified.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found such an extension obvious, and with a reasonable expectation of success, given that the prior art suggests just such an extension.  Indeed, that is the reason for carrying out such investigations.  Furthermore, one of ordinary skill in the art, would also have found it obvious to optimize the route of administration and dosage, again with a reasonable expectation of success, motivated by ordinary clinical considerations (ease of administration, patient/tumor response, etc.).  Optimization of such parameters is both routine and ubiquitous in the pharmaceutical arts. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 5 and 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of (parent) U.S. Patent No. 10,493,076 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 1 teaches a method for treating an INI1-negative tumor comprising administering a therapeutically effective amount of an EZH2 inhibitor to a subject in need thereof wherein the INI1-negative tumor is selected from epithelioid malignant peripheral nerve sheath tumor and myoepithelial carcinoma.  
Instant claim 1 teaches a method for treating an INI1-negative tumor comprising administering a therapeutically effective amount of an EZH2 inhibitor to a subject in need thereof wherein the INI1-negative tumor is selected from epithelioid malignant peripheral nerve sheath tumor and myoepithelial carcinoma, but also rhabdoid tumor of the kidney, atypical tetratiod/rhabdoid tumor and renal medullary carcinoma.  
Patented dependent claims 2-13 are identical to instant dependent claims 4, 5 and 7-16.  
In sum, the instant method, with respect to epithelioid malignant peripheral nerve sheath tumor and myoepithelial carcinoma, is explicitly taught and fully encompassed by the patented claims.  

Claims 1, 4, 5, 7, 8, 10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of (parent) U.S. Patent No. 10,898,490 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 1 teaches a method for treating an INI1-negative tumor comprising administering a therapeutically effective amount of an EZH2 inhibitor to a subject in need thereof wherein the INI1-negative tumor is selected from epithelioid malignant peripheral nerve sheath tumor and myoepithelial carcinoma and wherein the subject is younger than 18 years old and wherein the EZH2 inhibitor is administered to the subject at a dose of about 100 mg to about 3200 mg daily.  
Instant claim 1 teaches a method for treating an INI1-negative tumor comprising administering a therapeutically effective amount of an EZH2 inhibitor to a subject in need thereof wherein the INI1-negative tumor is selected from epithelioid malignant peripheral nerve sheath tumor and myoepithelial carcinoma, but also rhabdoid tumor of the kidney, atypical tetratiod/rhabdoid tumor and renal medullary carcinoma.  Instant dependent claim 9 teaches that the subject is younger than 18 years old.  Instant dependent claim 11 teaches that the EZH2 inhibitor is administered to the subject at a dose of about 100 mg to about 3200 mg daily.  
Patented dependent claims 2-11 and instant dependent claims 4, 5, 7, 8, 10 and 12-16 are identical.  
In sum, the instant method, with respect to epithelioid malignant peripheral nerve sheath tumor and myoepithelial carcinoma, is explicitly taught and fully encompassed by the patented claims.  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is the prior art of record in parent application 15/754,684 (now US 10,493,076 B2).  During the course of that prosecution, inventor narrowed the scope of the claimed subject matter such that it no longer read on the cited art.  
Inventor’s own work, parent patents US 10,493,076B2 and US 19,898,490 B2, is the closest art to the instant application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, all of which are of record parent application 15/754,684: (a) The American Journal of Surgical Pathology (2011), 35(10), pp. e47-e63 is review of the clinicopathologic features of INI1-deficient tumors; (b) The American Journal of Surgical Pathology (May 2015), 39(5), pp. 673-682 is cited to show that it is recognized in the medicinal arts that epithelioid malignant peripheral nerve sheath tumor significantly differs from conventional malignant peripheral nerve sheath tumor (abstract; page 677, DISCUSSION); and (c) Molecular Cancer (published online March 2015), Vol. 14, pp. 1/17-17/17 is cited to show the antitumor effects of EZH2 inhibition on (conventional) malignant peripheral nerve sheath tumor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/28/2022